Case: 2:16-cv-00071-HEA Doc. #: 266 Filed: 10/29/18 Page: 1 of 3 PageID #: 2592



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                         NORTHERN DIVISION

TERRY G. WATSON,                           )
                                           )
                  Plaintiff,               )
                                           )
      vs.                                  )      No. 2:16-CV-00071-HEA
                                           )
KAREY L. WITTY, et al.                     )
                                           )
                                           )
                  Defendants.              )

               DEFENDANTS CARI COLLINS AND
               CHRIS SWEETEN’S MEMORANDUM
                   IN SUPPORT OF MOTION
                         TO DISMISS

      Plaintiff Terry Watson was granted to leave by the Court to add

Cari Collins and Jodi Sweeten as additional parties in this action.

Watson’s claim against these defendants should be dismissed pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to

state a claim upon which relief can be granted.

      In order to survive a motion to dismiss, a complaint must contain specific

facts that allows the court to draw a reasonable inference that a defendant is

liable for actions alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678(2009). Mere legal

conclusions are not acceptable. Id.
Case: 2:16-cv-00071-HEA Doc. #: 266 Filed: 10/29/18 Page: 2 of 3 PageID #: 2593



      Watson filed his Amended Complaint on December 13, 2016. (Docket No.

15). (“ADA”). On July 12, 2018, this Court granted Watson leave to join Collins

as a defendant. (Docket No. 199). On August 22, 2018, the Court granted

Watson leave to also add Sweeten as a defendant. (Docket No. 203).


      Watson makes no allegations in his Amended Complaint against either

Collins or Sweeten. Liability pursuant to 42 U.S.C. § 1983 requires a “causal

link to, and direct responsibility for, the deprivation of rights.” Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). In the absence of any such

allegations of a personal connection with the conditions or actions Watson

alleges in his Amended Complaint, they cannot be held liable. Id. Watson’s

claim against Collins and Sweeten should, therefore be dismissed.




                                            Respectfully submitted,
                                            JOSHUA D. HAWLEY
                                            Attorney General

                                            /s/ Deborah Bell Yates
                                            ______________________________
                                            Deborah Bell Yates #30798
                                            Assistant Attorney General
                                            P.O. Box 861
                                            St. Louis, MO 63188
                                            (314)340-7861
                                            (314)340-7029 (fax)
Case: 2:16-cv-00071-HEA Doc. #: 266 Filed: 10/29/18 Page: 3 of 3 PageID #: 2594




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 29th day of October 2018 the
foregoing was mailed to:

Terry G. Watson #1237000
Northeast Correctional Center
13698 Airport Road
Bowling Green, MO 63334



                                          /s/ Deborah Bell Yates
                                          Deborah Bell Yates #30798
                                          Assistant Attorney General
